Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of claims 7, 9, and 13 in the reply filed on 06/23/2021 is acknowledged.

Drawings
3.	The drawings are objected to because:
In FIGs 12, 43, 44, 109-135, 139-141, 144, and 147, boxes or simple shapes are labeled only with reference numbers, without descriptive legends. The Examiner directs the applicant to 37 C.F.R. 1.84(n) and 1.84(o) which state, “Graphical drawing symbols may be used for conventional elements when appropriate” while “[o]ther symbols which are not universally recognized may be used, subject to approval by the Office” and that “[s]uitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing”. Since the boxes or simple shapes in 12, 43, 44, 109-135, 139-141, 144, and 147 are not universally recognized for the elements they represent, the Examiner may require descriptive legends for better understanding of the drawings. See MPEP 608.02. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 


Claim Objections
4.	Claims 7, 9, and 13 are objected to because of the following informalities:  
In claim 7, line 6, the “and” in the end of the line is redundant.
In claim 9, line 6, the “and” in the end of the line is redundant.
In claim 13, line 6, the “and” in the end of the line is redundant.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 9, it recites “wherein the desired output comprises” in line 11. There is no antecedent basis for “the desired output.” For examination purpose, wherein the desired output comprises” is assumed to be -- wherein the operating condition affects a comprising--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may 


6.	Claims 7, 9, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van de Cotte et al. (US 20180282633 A1; cited in IDS; hereinafter “Van de Cotte”).

Regarding claim 7, Van de Cotte teaches a system for data collection in an industrial production environment (i.e., “A plant or refinery… Mechanical or digital sensors may be used for monitoring equipment”; see Abstract), the system comprising: 
an industrial production system comprising a plurality of components, and a plurality of sensors each operatively coupled to at least one of the plurality of components (i.e., “A plant or refinery… sensors may be used in conjunction with one or more system components to perform invariant mapping, monitor system operating characteristics, and/or predict pressure, volume, surges, reactor loop fouling, gas quality, or the like”; see Abstract); 
a sensor communication circuit (i.e., “data collection platform 1002”) structured to interpret a plurality of sensor data values (i.e., “Sensor data may be collected by a data collection platform 1002”; see [0105]) in response to a sensed parameter group (i.e., sensor data from sensors 1012, 1014, 1016, 1018, 1020-1038, 1046; see [0099] and FIG. 11A); and 
a data analysis circuit (i.e., “data analysis platform 1004”) structured to detect an operating condition of the industrial production system based at least in part on a portion of the plurality of sensor data values (i.e., “the 
a response circuit (i.e., “control platform 1006”) structured to modify a production related operating parameter of the industrial production system in response to the detected operating condition (i.e., “the recommendation module 1078 in the data analysis platform 1004 may coordinate with the data analysis module 1076 to generate recommendations for adjusting one or more parameters for the operation of the plant environment depicted in FIG. 11A…  The command codes may be transmitted to a control platform 1006 for processing and/or execution”; see [0114]); and 
a pattern recognition circuit (i.e., “Data analysis platform”) structured to determine a recognized pattern value in response to a portion of the plurality of sensor data values (i.e., “Data analysis platform may determine if one or more data characteristics of the sensor data match data that may indicate any of the issues disclosed herein”; see [0156]),
wherein the recognized pattern value further includes a secondary value comprising a value (i.e., “a deviation indicating a potential present or future surge condition may be detected”) determined in response to a fused plurality of sensors that comprise the sensed parameter group (i.e., “the P and T (or other) data”; see [0158]), and 
wherein the secondary value comprises an off nominal operating condition affecting a product quality produced by an operation of the industrial production system (i.e., “a deviation indicating a potential present or future surge condition may be detected”; see [0158]).

Regarding claim 9, Van de Cotte teaches a system for data collection in an industrial production environment (i.e., “A plant or refinery… Mechanical or digital sensors may be used for monitoring equipment”; see Abstract), the system comprising: 
an industrial production system comprising a plurality of components, and a plurality of sensors each operatively coupled to at least one of the plurality of components (i.e., “A plant or refinery… sensors may be used in conjunction with one or more system components to perform invariant mapping, monitor system operating characteristics, and/or predict pressure, volume, surges, reactor loop fouling, gas quality, or the like”; see Abstract); 
a sensor communication circuit (i.e., “data collection platform 1002”) structured to interpret a plurality of sensor data values (i.e., “Sensor data may be collected by a data collection platform 1002”; see [0105]) in response to a sensed parameter group (i.e., sensor data from sensors 1012, 1014, 1016, 1018, 1020-1038, 1046; see [0099] and FIG. 11A); and 
a data analysis circuit (i.e., “data analysis platform 1004”) structured to detect an operating condition of the industrial production system based at least in part on a portion of the plurality of sensor data values (i.e., “the 
a response circuit (i.e., “control platform 1006”) structured to modify a production related operating parameter of the industrial production system in response to the detected operating condition (i.e., “the recommendation module 1078 in the data analysis platform 1004 may coordinate with the data analysis module 1076 to generate recommendations for adjusting one or more parameters for the operation of the plant environment depicted in FIG. 11A…  The command codes may be transmitted to a control platform 1006 for processing and/or execution”; see [0114]), 
wherein the operating condition affects a comprising at least one of a production output, a quality, an efficiency, a profitability, a purity, a maintenance or service prediction of components in the industrial production system, or a failure mode prediction (i.e., “monitor system operating characteristics, and/or predict pressure, volume, surges, reactor loop fouling, gas quality, or the like”; see [Abstract; “Surge can decrease the effectiveness and efficiency of the compressor, and the vibrations, thrust reversals, and temperature increases that result from surging can damage components of the compressor (sometimes quickly) and reduce the functional life of the compressor”; see [0085]).

claim 13, Van de Cotte teaches a system for data collection in an industrial production environment (i.e., “A plant or refinery… Mechanical or digital sensors may be used for monitoring equipment”; see Abstract), the system comprising: 
an industrial production system comprising a plurality of components, and a plurality of sensors each operatively coupled to at least one of the plurality of components (i.e., “A plant or refinery… sensors may be used in conjunction with one or more system components to perform invariant mapping, monitor system operating characteristics, and/or predict pressure, volume, surges, reactor loop fouling, gas quality, or the like”; see Abstract); 
a sensor communication circuit (i.e., “data collection platform 1002”) structured to interpret a plurality of sensor data values (i.e., “Sensor data may be collected by a data collection platform 1002”; see [0105]) in response to a sensed parameter group (i.e., sensor data from sensors 1012, 1014, 1016, 1018, 1020-1038, 1046; see [0099] and FIG. 11A); and 
a data analysis circuit (i.e., “data analysis platform 1004”) structured to detect an operating condition of the industrial production system based at least in part on a portion of the plurality of sensor data values (i.e., “the data analysis platform 1004 may analyze sensor data to detect new problems and/or to monitor existing problems (e.g., to determine if an existing problem is growing, maintaining the same severity, or shrinking) in the equipment of a plant”; see [0113]); 
a response circuit (i.e., “control platform 1006”) structured to modify a production related operating parameter of the industrial production system in response to the detected operating condition (i.e., “the recommendation module 1078 in the data analysis platform 1004 may coordinate with the data analysis module 1076 to generate recommendations for adjusting one or more parameters for the operation of the plant environment depicted in FIG. 11A…  The command codes may be transmitted to a control platform 1006 for processing and/or execution”; see [0114]); and 
a pattern recognition circuit (i.e., “Data analysis platform”) structured to determine a recognized pattern value in response to a portion of the plurality of sensor data values (i.e., “Data analysis platform may determine if one or more data characteristics of the sensor data match data that may indicate any of the issues disclosed herein”; see [0156]),
wherein the recognized pattern value further includes a secondary value comprising a value (i.e., “a deviation indicating a potential present or future surge condition may be detected”) determined in response to a fused plurality of sensors that comprise the sensed parameter group (i.e., “the P and T (or other) data”; see [0158]), and 
wherein the fused plurality of sensors further comprises at least one pairing of sensor types selected from the pairings consisting of a vibration sensor and a temperature sensor (i.e., sensors 1026, and 1012 in FIG. 11A); a vibration sensor and a pressure sensor (i.e., sensors 1026 and 1024 in FIG. 11A); a vibration sensor and an electric field sensor; a 

Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	KAWANO et al. (US 20190304037 A1) teaches  production process analysis method for stabilizing the quality of the products or services, involving configuring the manufacturing line with sensors for measuring various values. The measuring target of the sensor is input amount of the raw material, temperature of the reacting furnace, reacting temperature, granulating amount per unit time, and the like. The analysis is based on process data indicating a production condition of a product measured by the sensor, and product data (quality data) indicating the quality (number of times to replace the filter, satisfactory coloring rate, etc.) of the product. The process data is a factor that may influence the quality of the product, and includes the production condition of the production process (operation condition of manufacturing equipment, etc.), the condition of the raw material (physicality, composition, etc. of raw material), the content (operation time, number of movements, etc.) of the operation carried out manually by the operator, the content (retaining time of half-finished product, partly finished product, etc.) of handling of the product, and the like.
HSU et al. (US 20170003677 A1) teaches a real time monitoring system and a method thereof of an optical film manufacturing process, involving collecting process data of the production line, comparing differences between process data and the 
	Bal (“An Industrial Wireless Sensor Networks Framework for Production Monitoring” 2014 IEEE) teaches spatially distributed measurement system using Wireless Sensor Networks (WSN) for real-time condition and performance monitoring of industrial machines in a manufacturing system setting, involving fusing sensor signals for vibrations, acoustic noise and motor stator current at different positions 
in order to analyze the runtime status of production machines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN C KUAN/Primary Examiner, Art Unit 2857